DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

This office action is a response to an application filed on 05/02/2022, in which claims 1, 3, 6-11, 13, and 16-20 are pending and ready for examination.

Response to Amendment
Claims 1, 11, and 20 are currently amended. Claims 2 and 12 are cancelled.

Response to Argument
Applicant’s arguments with respect to claims 1, 3, 6-11, 13, and 16-20 in Remarks filed on 05/02/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Salehifar (WO 2020046091 A1 citing US Pub. 20210211727 A1 as English equivalent document.) in view of Pham Van (US Pat. 11277618 B2).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 13, and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Salehifar (WO 2020046091 A1 citing US Pub. 20210211727 A1 as English equivalent document.) in view of Pham Van (US Pat. 11277618 B2).

Regarding claim 1, Salehifar discloses a method of decoding an encoded video bitstream using at least one processor, the method comprising (Salehifar; Fig. 2, 3, Para. [0060, 260]. A video decoding system/method is used with at least one processor.): 
obtaining an encoded video bitstream, the encoded video bitstream including encoded color components (Salehifar; Fig. 2, 3, Para. [0041, 60, 61]. An encoded bitstream is received, wherein the bitstream includes encoded color components.); 
entropy parsing the encoded color components (Salehifar; Fig. 2, 3, Para. [0041, 60-61]. An entropy decoder is use to determine/parse encoded color components.); 
dequantizing the color components and obtaining transform coefficients of the color components (Salehifar; Fig. 4, 13-14, Para. [0040-41, 86, 150]. Video data, including color components, is dequantized to obtain transform coefficients of color components..); 
applying, on an element-by-elemnt basis for each of pairs of the Cb and Cr transform coefficients located at a same corresponding coordinate, a joint components secondary transform (JCST) to generate JCST outputs (Salehifar; Fig. 4, 7, 12-14, Para. [0040-41, 86, 118, 141, 150-153]. A joint/combined secondary transform is applied on transform coefficients of color components to generate joint/combined transform output. Two blocks (4x4) of Cb and Cr, sharing a same RST, are arranged as illustrated in Fig. 12(a). A shared same RST (4x4) matrix, in Fig. 8, is applied to each of the 4x4 Cb and Cr blocks. Such common matrix multiplication is performed on an element-by-element basis for each pixel pair of Cb and Cr blocks (e.g. 1 and 9, 2 and 10, 3 and 11 in Fig. 12).); 
performing a backward transform on the JCST outputs, thereby obtaining residual components of the color components (Salehifar; Fig. 4, 13-14, Para. [0086-87]. An inverse transform is applied on joint/combined transform output to obtain residual components of color components.); and 
decoding the encoded video bitstream based on the residual components of the color components (Salehifar; Fig. 4, 13-14, Para. [0040-41, 86, 150-153, 238]. Encoded video bitstream is decoded in accordance with residual components of color components.).
While Salehifar discloses applying, on an element-by-elemnt basis for each of pairs of the Cb and Cr transform coefficients located at a same corresponding coordinate, a joint components secondary transform (JCST) to generate JCST outputs (Salehifar; See remarks above.).
it does not specifically discloses the transform coefficients including Cb and Cr transform coefficients respectively located in two 4x2 blocks; applying, for each pair of the Cb and Cr transform coefficients in the two 4x2 blocks, a secondary transform.
However, Pham Van teaches the transform coefficients including Cb and Cr transform coefficients respectively located in two 4x2 blocks (Pham Van; Col. 11, Lin 32 to 41, Col 16, Ln. 35-45. Two chroma blocks of Cb and Cr are associated with transform coefficients in 4x2 blocks.); 
applying, for each pair of the Cb and Cr transform coefficients in the two 4x2 blocks, a secondary transform (Pham Van; Col. 11, Lin 32 to 41, Col 16, Ln. 35-45. Two chroma blocks of Cb and Cr are associated with transform coefficients in 4x2 blocks, wherein NSST is applied on chroma components in two 4x2 blocks.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Salehifar to adapt a chrominance block size for transform, by incorporating Pham Van’s teaching wherein secondary transformed is applied on two chroma blocks in size of 4x2, for the motivation to use various partition sizes for coding pictures (Pham Van; Abstract.).

Regarding claim 3, Salehifar discloses the transform components include Y, Cb, and Cr transform coefficients (Salehifar; Fig. 4, 13-14, Para. [0040-41, 86, 109]. Transform components include Cb and Cr transform coefficients.).

Regarding claim 6, Salehifar discloses the JCST is applied for a limited range of block sizes (Salehifar; Para. [0103]. Joint/combined transform is used for a restricted range of block sizes.).

Regarding claim 7, Salehifar discloses obtaining from the encoded video bitstream, a coded video sequence (CVS) including a picture unit corresponding to a coded picture (Salehifar; Para. [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit for a coded picture.); 
obtaining a picture header (PH) network abstraction layer (NAL) unit included in the picture unit (Salehifar; Para. [0039], [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit including at least one header for a coded picture.); 
obtaining at least one video coding layer (VCL) NAL unit included in the picture unit (Salehifar; Para. [0187]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit.); 
parsing a JCST flag which signals, at a transform block-level, when the JCST is to be applied (Salehifar; Para. [0104, 105, 187]. ]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit, wherein a multiple transform flag for determining a secondary transform at a block level of TU is determined to indicate the use of a joint/combined secondary transform.).

Regarding claim 8, Salehifar discloses obtaining from the encoded video bitstream, a coded video sequence (CVS) including a picture unit corresponding to a coded picture (Salehifar; Para. [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit for a coded picture.); 
obtaining a picture header (PH) network abstraction layer (NAL) unit included in the picture unit (Salehifar; Para. [0039], [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit including at least one header for a coded picture.); 
obtaining at least one video coding layer (VCL) NAL unit included in the picture unit (Salehifar; Para. [0187]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit.); 
parsing a JCST flag which signals, at a CU or CB level, when the JCST is to be applied (Salehifar; Para. [0104, 105, 187]. ]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit, wherein a multiple transform flag for determining a secondary transform at a block level of CU is determined to indicate the use of a joint/combined secondary transform.).

Regarding claim 9, Salehifar discloses obtaining from the encoded video bitstream, a coded video sequence (CVS) including a picture unit corresponding to a coded picture (Salehifar; Para. [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit for a coded picture.); 
obtaining a picture header (PH) network abstraction layer (NAL) unit included in the picture unit (Salehifar; Para. [0039], [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit including at least one header for a coded picture.); 
obtaining at least one video coding layer (VCL) NAL unit included in the picture unit (Salehifar; Para. [0187]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit.); 
parsing a JCST flag which signals, when the JCST is to be applied via high-level syntax (Salehifar; Para. [0104, 105, 187]. ]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit, wherein a multiple transform flag for determining a secondary is determined to indicate the use of a joint/combined secondary transform via the use of high-level syntax, e.g. sequence parameter set.).

Regarding claim 10, Salehifar discloses the JCST includes a second transform determined via coding information (Salehifar; Para. [0151-152]. A joint/combined secondary transform includes at least a second transformed signaled via coding information of indices.).

Claims 11, 13, 16-19 are directed to an apparatus for decoding an encoded video bitstream, the apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code configured to cause the at least one processor (Salehifar; Para. [0032, 260]. A coding system includes at least one memory of instruction and a processor used to perform the instructions.) to perform a sequence of processing steps corresponding to the same as claimed in claims 1, 3, 6-9, and are rejected for the same reason of anticipation as outline above.

Claim 20 is directed to a non-transitory computer-readable storage medium storing instructions that cause at least one processor (Salehifar; Para. [0032, 260]. A coding system includes at least one memory of instruction and a processor used to perform the instructions.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outline above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu (US Pat. 9749646 B2) teaches a video coding system that performs coding of high resolution chroma components.
Ray (US Pub. 20210203993 A1) teaches a video coding system that perform chroma transform skip and joint chroma coding enabled block.
Li (US Pub. 20210195201 A1) teaches a video coding system that controls color component processing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/ALBERT KIR/             Primary Examiner, Art Unit 2485